 MILLERBROS.,INC.127Miller Bros.,Inc.andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local No. 17. Case 27-RM-417April 18, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing washeld before Hearing Officer Douglas R.Hjelle.Following the hearing and pursuant toSection 102.67of the National LaborRelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction ofthe RegionalDirector for Region 27, this case wastransferredto the National Labor Relations Boardfor decision.Thereafter, the Employer and the Unionfiled briefs.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNationalLaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefrom prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase and makesthe following findings:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer, an intrastate truckline, petitionedfor an election to be conducted among its employeesin a unit of truckdrivers and casual employees at itsfacilities in six Colorado cities. Local 17 contendsthat this single-employer multiterminal unit is inap-propriate because the Employer is a member of anationalmultiemployer/multiunion bargaining unitas a resultof its adoption in 1970 of the NationalMaster Freight Agreement and the Western StatesArea Pick-up Delivery Local Cartage and DockWorkers Supplemental Agreement. Local 17 specifi-cally points to article 2, section 4, of the NationalMaster Freight Agreement which purports to estab-lish such multiemployer/multiunion unit, and article31 of that agreement which declares that all partiesagree to become part of the multiemployer/multiun-ion bargaining unit and to remain in such unit if arenewed or modified agreement is negotiated.'Accordingly, the Union argues, the petition shouldbe dismissed because the only appropriate unitwould be the national multiemployer/multiunionunit and the new contract negotiated in July 1973 bythe multiemployer/multiunion unit constitutes a barto the Employer's petition since that contract will notexpire untilMarch 31, 1976.2 The Employer arguesthat it never became part of a multiemployer unit,has never participated in negotiations on a nationalbasis, and has only bargained on an individual basiswith Local 17. We find it unnecessary to determinewhether the language of the 1970 National MasterFreight Agreement should be given the interpretationsuggested by Local 17 since, in any event, we wouldfind that even if the Employer had at one time bounditself thereby to a multiemployer/multiunion bar-gaining unit, it effectively withdrew from such a unitand that the parties thereafter bargained only withrespect to the unit composed of the Employer'semployees.On March 13, 1973, the Union requested negotia-tions on revisions to the 1970 contract. The Employ-er responded on March 21 by invoking the 60-daynotice provision of article 39, section 1, of the 1970agreement,therebynotifying theUnion of itsintention to terminate the agreement as of June 30,1973. The Union's secretary-treasurer,Henry Estra-da, testified that the Employer's invocation of article39, section 1, was the only available procedure thathe was aware of by which the Employer could havewithdrawn from the multiemployer/multiunion unit.In a subsequent meeting between the Employerand Local 17 in May 1973, the Employer declaredthat it could no longer live with the National MasterFreightAgreement and emphasized the need tocommence bargaining on a new contract withoutwaiting for a new national agreement to be reached.Thereafter, the parties held three bargainingsessions1These provisions in pertinent part read:Article 2, Section 4The employees,unions,employersand associations covered under thisMaster Agreement and the various Supplements thereto shall constituteone bargainingunit ... and the printing.in separateAgreementsisnot intended to create separate bargaining unitsAccordingly, the Associations and employers,parties to this Agree-ment,acknowledge that theyconstitute a single Nationalmulti-employer collectivebargainingunit ... .Article 31The parties further agree to participate in joint negotiations of anymodification or renewal of this National Master Agreement andSupplements thereto and to remain a part of the multi-employer,multi-union bargaining unit set forth in such renewed Agreement andSupplements.2The Uniondoes not, however, contend that it does not seek torepresent the Employers employees in a separate unit if the Board rejectsthe Union's position.210 NLRB No. 26 128DECISIONSOF NATIONALLABOR RELATIONS BOARDinAugust 1973 at which their discussions wererestricted to this single-employer unit. Local 17 neverclaimed at any of thesesessionsthat the Employerwas part of a multiemployer bargaining unit nor thatitconsidered the Employer to be bound by theprovisions of the National Master Freight Agreementand Supplements which had been negotiated in July1973 for the multiemployer/multiunion unit. Rather,the union representatives merely stated that they"hoped" that the Employer would sign the 1973NationalMasterFreightAgreement when theypresented the new national contract to the Employer.The individual nature of these negotiations wasfurtherevidenced by the negotiations over theEmployer's claim of financial hardship as the reasonfor its inability to adopt the terms of the nationalcontracts; as a result, the Employer allowed an auditof its books by Local 17's accountant to substantiateits claim.In our view, no matter what effect we mightotherwise give to the unit clauses in the 1970agreement, the actions of Local 17 and the Employerhere in the course of the 1973 negotiations wereinconsistent with the concept of multiemployer/mul-tiunion bargaining and evidenced an intent on theirpart to pursue collective bargaining on a local basiswithout regard to any further agreement or practiceswith respect to the larger unit. Accordingly, we findthat the National Master Freight Agreement is not abar to this proceeding.4.In view of the conclusion above, we find thatthe single-employer multiterminal unit requested inthe Employer's petition is appropriate.The Employer contends that the unit shouldinclude all of its truckdrivers and "casual employ-ees."The Union refers the Board to the 1970contract to determine which employees should beconsidered regular part-time employees under Boardstandards.3 The casual employees regularly performthe same work as the truckdrivers at four of theEmployer's six terminals and consistently work from8 to 25 hours per week. Additionally, when there arefluctuations in the workload,these employees remainon an on-call basis.Thus,although denominatedcasual employees in the Employer's petition, we findthat these individuals are regular part-time employ-ees, and shall include them in the appropriate unit.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All truckdrivers and regular part-time employeesofMiller Bros., Inc. located at Denver, Greeley,Fort Collins, Loveland,Longmont,and EstesPark, Colorado, but excluding all office clericalemployees,salesmen,guards,professional em-ployees, mechanics, and supervisors as defined bythe Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Examination of the 1970 contract leaves us with insufficient basis forto their meaning and application.relying on its ambiguous terms, in the absence of explanatory testimony as